Citation Nr: 0944261	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
lumbar osteomyelitis, claimed as low back, right leg, and 
hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1954 to April 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2005, a 
statement of the case was issued in October 2006, and a 
substantive appeal was received in December 2006.

The Veteran testified before a Board hearing in September 
2009.  A transcript of this hearing is of record.

The Board notes that this appeal previously included the 
additional issue of entitlement to service connection for 
hearing loss, as was reflected by the statement of the case.  
However, the Veteran's VA Form 9 expressly excluded that 
issue from the appeal and it is not before the Board at this 
time.

The Board also notes that, during the course of this appeal, 
the Veteran initiated a separate appeal for entitlement to 
service connection for tinnitus.  The Veteran was issued a 
statement of the case on that issue in July 2008, but the 
record reflects that he did not submit a timely Form 9 (or 
equivalent) to perfect the appeal.  That issue is therefore 
not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for lumbar osteomyelitis due 
to treatment at a VA medical facility.

Entitlement to compensation under 38 U.S.C.A. § 1151 requires 
a finding that the Veteran suffers from new or additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital/medical treatment; or due 
to an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Under 38 C.F.R. § 17.32(d), an informed consent must be 
appropriately documented in the medical record.  In addition, 
signature consent is required for all diagnostic and 
therapeutic treatments or procedures that: (i) Require the 
use of sedation; (ii) require anesthesia or narcotic 
analgesia; (iii) are considered to produce significant 
discomfort to the patient; (iv) have a significant risk of 
complication or morbidity; (v) require injections of any 
substance into a joint space or body cavity; or (vi) involve 
testing for human immunodeficiency virus.

In this case, the record clearly reflects that the Veteran 
has been diagnosed with lumbar osteomyelitis associated with 
MRSA bacteremia; this diagnosis has been clearly attributed 
to the use of an indwelling catheter line called a PICC line 
during the Veteran's treatment at a VA medical facility 
during a period from early 2004 to early 2005.  The Veteran's 
VA treatment records reflect these findings, and a July 2008 
VA examination report clearly confirms that the MRSA and 
lumbar osteomyelitis pathology are very likely due to the use 
of a PICC during VA treatment during this period.  The 
Veteran was diagnosed with MRSA bacteremia in March 2004, a 
highly significant fact which is also confirmed by the July 
2008 VA examination report and the VA treatment records from 
that time.  These facts are not in dispute.

The July 2008 VA examination report addresses certain 
critical questions at the core of the matter of determining 
whether entitlement to compensation under 38 U.S.C.A. § 1151 
is warranted in this case.  However, the record continues to 
present unresolved confusion regarding the highly pertinent 
questions of informed consent in this case.

The Veteran's September 2009 testimony at his Board hearing 
explicitly raised pertinent contentions concerning whether 
adequate informed consent was obtained from the Veteran 
leading up to the VA treatment which likely caused his 
current MRSA pathology and lumbar osteomyelitis.  The Board 
notes that the July 2008 VA examination report presents an 
opinion that cites that "[a]s stated in the [RO's] denial in 
2005, [the Veteran] consented for this PICC line."  The 
examiner's adoption of the RO's finding directs the Board's 
attention to examine the specific details of the RO's 
determination in order to understand the July 2008 medical 
opinion.  The Board finds that this determination regarding 
informed consent presents significant confusion in this case.  
Specifically, the RO's September 2005 denial and the October 
2006 statement of the case both state that the Veteran had VA 
hospitalization and various surgeries "From February 5, 2004 
to February 23, 2004" and that the Veteran "signed a 
consent for treatment, dated February 18, 2005, in which [he] 
agreed with the planned care for PICC placement...."  As the 
Veteran underwent the pertinent procedures in February 2004 
and was diagnosed with MRSA and lumbar osteomyelitis in May 
2004, it is unclear how the Veteran could have given proper 
informed consent to the pertinent VA treatment in February 
2005.

The Board has identified the referenced February 18, 2005 VA 
treatment note entitled "Informed Consent" and, thus, has 
confirmed that this confusion is not merely the result of 
typographical error.  The Board observes that it is not able 
to identify contemporaneous evidence clearly referencing 
informed consent prior to the diagnosis of MRSA and lumbar 
osteomyelitis and, indeed, the Board is unable to identify 
any signed informed consent paperwork in the claims-file 
whatsoever.

Although there are some references to informed consent in the 
printouts of the Veteran's electronic VA treatment records, 
it does not appear that any informed consent paperwork has 
been otherwise sought or obtained in this case.  Under 38 
C.F.R. § 17.32(d), an informed consent must be appropriately 
documented in the medical record.  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) require anesthesia or narcotic analgesia; 
(iii) are considered to produce significant discomfort to the 
patient; (iv) have a significant risk of complication or 
morbidity; (v) require injections of any substance into a 
joint space or body cavity; or (vi) involve testing for human 
immunodeficiency virus.

To give full proper consideration to the Veteran's claim and 
his primary contentions in this case regarding informed 
consent, the Board believes that an attempt to ascertain the 
existence of, and to obtain proper copies of, any outstanding 
informed consent documentation is essential prior to 
proceeding with final appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, including notice 
compliant with the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should obtain and associate 
with the claims file any outstanding 
informed consent forms signed by the 
Veteran pertaining to any VA 
treatment/procedures he underwent 
involving use of a 'PICC line' indwelling 
catheter tube (or substantially similar 
equipment).

3.  Any additional development deemed 
necessary by the RO/AMC should be 
accomplished to obtain appropriate 
clarification and documentation of the 
timing and details of any informed consent 
provided by the Veteran pertinent to this 
case.

4.  After completion of the above, the 
RO/AMC should attempt to obtain an 
addendum to the July 2008 VA medical 
opinion (or a new medical opinion if the 
author of the July 2008 report is not 
available).  The authoring medical expert 
should be clearly informed of the 
clarified chronology of any informed 
consent found to be documented, and the 
medical expert should be asked to address 
this clarified chronology of informed 
consent in an updated medical opinion.

5.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the Veteran's claim can be 
granted.  If the claim on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


